Title: From Thomas Jefferson to Caspar Wistar, 13 April 1802
From: Jefferson, Thomas
To: Wistar, Caspar


            
              Apr. 13. 1802. Washington
            Th: Jefferson presents his friendly salutations to Doctr. Wistar and incloses him a letter from the Vice President of the Agricultural society of N.Y. on the subject of uniting all the Agricultural societies of the United States by the link of a Central society at the Seat of the Genl. government: to be communicated to the American Philosophl. society.
            he has recieved Dr. Wistar’s letter of the 10th. inst. & thanks him for it.
          